DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/13/2022 has been entered.

Compliance with 37 C.F.R § 1.121
The amendments to the claims filed 05/13/2022 do not comply with 37 C.F.R § 1.121.  Specifically, claim 3 is labeled as “original” but there are amendments to this claim.  In the interest of compact prosecution, the claim has been entered as written.  Applicant is hereby notified that any future amendments that do not comply with 37 C.F.R § 1.121 may not be entered. 

Response to Arguments
Applicant's arguments, see pages 8-11, filed 05/13/2022, with respect to 35 U.S.C 102 and 103 have been fully considered but they are not persuasive.  The Applicant argues that none of the cited references teaches or discloses that a first weight is applied to measurements obtained using the first category of measurement, and a second weight is applied to measurements obtained using the second category of measurement and that the first group of measurements in the first weighted categorization and/or the second group of measurements in the second weighted categorization include a non-heart rate measurement as recited in independent claims 1, 8, and 18.  The Examiner disagrees.  While Applicant’s assertion of Capodilupo disclosing the example involving HRR levels is not incorrect, the Examiner contends that this is merely one example disclosed by Capodilupo and that Capodilupo is to be used for non-heart rate measurements as well.  For example, in teaching (Figure 8) a method for concurrent use of multiple physiological parameter estimation techniques, Capodilupo explains that the method is described with respect to heart rate estimation techniques, but it should be appreciated that the method can be extended to the concurrent use of parameters estimation techniques for any of various different physiological parameters (paragraphs [0136]-[0137]).  Please see 35 U.S.C 102 and 103 rejections below.

Claim Objections
Claim 3 objected to because of the following informalities:  
Line 1: “wherein: wherein a first categorization” should be changed to “wherein: a first categorization”.  
Line 3: “manual spot measurements;” should be changed to “manual spot measurements.”  Semicolon should be changed to a period.
Claim 4 objected to because of the following informalities:
Lines 3-4: “an-aggregated result” should be changed to “an aggregated result”.  Please remove hyphen. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-13 and 15-22 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  The Applicant does teach (Figure 4) WVSM monitoring categories and the respective example physiological signals in each category in accordance with one or more embodiments (paragraph [0068]).  The Applicant teaches that some examples of physiological parameters that can fall under the Continuous 24/7 Monitoring category can include arrythmia detection, heart rate histograms, atrial fibrillation (AF) burden, peripheral capillary oxygen saturation (SpO2), activity and/or steps, respiration rate, core body temperature, hemodynamic parameters, or hydration, among others (paragraph [0069]).  The Applicant teaches that some examples of physiological parameters that can fall under the Automatic Sedentary Monitoring category can include resting heart rate, body position, daily snapshot, blood pressure, resting respiration rate, or heart rate trend, among others (paragraph [0070]).  The Applicant teaches that some examples of physiological parameters that can fall under the Manual Spot Measurements category can include body weight, blood glucose, or blood alcohol concentration (BAC), among others (paragraph [0072]).  While there is no mention that says that the first weighted categorization and/or the second weighted categorization has to include a heart rate measurement, there is also no passage that explicitly states that the first weight categorization and/or the second weighted categorization includes a non-heart rate measurement.  When claiming a negative limitation, such as “wherein the first weighted categorization and/or the second weighted categorization include a non-heart rate measurement” there must be precise support in the original specification.  Because the original specification does not say, specifically, that the first weighted categorization and/or the second weighted categorization include a non-heart rate measurement, this amendment constitutes new matter.   As set forth in MPEP § 2173.05(i), “Any negative limitation or exclusionary proviso must have basis in the original disclosure.  The mere absence of a positive recitation is not basis for an exclusion.  Any claim containing a negative limitation which does not have basis in the original disclosure should be rejected under 35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement.”
*Claims 2-7, 9-13, 15-17, and 19-22 are rejected due to their dependency on rejected claims.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-13, and 15-22 rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1
Independent claim 1 is drawn to a system (i.e., machine) and thus meets the requirements for step 1.
Independent claim 8 is drawn to a method (i.e., process) and thus meets the requirements for step 1.
Independent claim 18 is drawn to a system (i.e., machine) and thus meets the requirements for step 1.

Step 2A – Prong 1
Regarding claims 1, 8, and 18, the following steps recite an abstract idea:
“obtaining a first group of measurements of a patient physiological parameter” is a mental process when given its broadest reasonable interpretation.  As discussed in MPEP 2106.04(a)(2)(III), the mental process grouping includes observations, evaluations, judgements, and opinions.  In this case, a human could obtain a first group of measurements of a patient physiological parameter.
“obtaining a second group of measurements of a patient physiological parameter” is a mental process when given its broadest reasonable interpretation.  As discussed in MPEP 2106.04(a)(2)(III), the mental process grouping includes observations, evaluations, judgements, and opinions.  In this case, a human could obtain a second group of measurements of a patient physiological parameter.
“aggregating the first measurement with the second measurement to obtain an aggregated trend for the patient physiological parameter” is a mental process when given its broadest reasonable interpretation.  As discussed in MPEP 2106.04(a)(2)(III), the mental process grouping includes observations, evaluations, judgements, and opinions.  In this case, a human could aggregate the first measurement with the second measurement to obtain an aggregated trend for the patient physiological parameter.
“displaying the aggregated trend as a representation of the patient physiological parameter” is a mental process when given its broadest reasonable interpretation.  As discussed in MPEP 2106.04(a)(2)(III), the mental process grouping includes observations, evaluations, judgements, and opinions.  In this case, a human could display the aggregated trend as a representation of the patient physiological parameter.
“defining selected times to measure a corresponding patient physiological signal” is a mental process when given its broadest reasonable interpretation.  As discussed in MPEP 2106.04(a)(2)(III), the mental process grouping includes observations, evaluations, judgements, and opinions.  In this case, a human could define selected times to measure a corresponding patient physiological signal.
“storing measurements of the patient physiological parameter” is a mental process when given its broadest reasonable interpretation.  As discussed in MPEP 2106.04(a)(2)(III), the mental process grouping includes observations, evaluations, judgements, and opinions.  In this case, a human could store/remember measurements of the patient physiological parameter.
As described in paragraph [0002] of the Applicant’s specification, the wearable vital sign  monitors are beneficial over non-wearable systems because such WVSMs can provide continuous 24/7 monitoring of key physiological signals.  The Examiner contends that such monitoring is to aid users (i.e., patient, doctor, nurse, etc. according to paragraph [0015]) to monitor physiological parameters, not to perform monitoring that a user could not do.

	Step 2A – Prong 2
	Regarding claims 1, 8, and 18, the abstract idea is not integrated into a practical application.  The following elements do not add any meaningful limitation to the abstract idea:
“a support structure” is recited with a high level of generality.  Paragraph [0013] explains that the WVSM can come in a variety of form factors or support structures including, for example, a wrist band or watch, a chest band, an arm band, a head band, a leg band, or an ankle band. In other examples, WSVM can be part of a support structure that comprises a cuff or similar device, or the support structure can comprise a vest, belt, or garment. In some embodiments, WSVM can be part of WCD system, and in other embodiments, WVSM can be completely separate from WCD system, and the scope of the disclosed subject matter is not limited in this respect.
“a plurality of patient physiological sensors” is recited with a high level of generality.  Paragraph [0024] explains that sensors can be configured to sense a parameter of a patient, and to render an input responsive to the sensed parameter.  Paragraph [0031] explains that WVSM can include optical pulse oximetry sensors and/or a methemoglobin sensor, or a electro-mechanical sensor.  Paragraph [0038] teaches examples of such sensors or transducers include one or more electrodes to detect ECG data, a perfusion sensor, a pulse oximeter, a device for detecting blood flow (e.g. a Doppler device), a sensor for detecting blood pressure (e.g. a cuff), an optical sensor, illumination detectors and sensors perhaps working together with light sources for detecting color change in tissue, a motion sensor, a device that can detect heart wall movement, a sound sensor, a device with a microphone, an SpO2 sensor, and so on.
“a memory” is recited with a high level of generality.  Paragraph [0056] teaches memory may be implemented in a number of ways including, by way of example and not of limitation, volatile memories, Nonvolatile Memories (NVM), Read-Only Memories (ROM), Random Access Memories (RAM), magnetic disk storage media, optical storage media, smart cards, flash memory devices, any combination of these, and so on.
“a processor” is recited with a high level of generality.  Paragraph [0049] teaches that a processor may be implemented in a number of ways; such ways include, by way of example and not of limitation, digital and/or analog processors such as microprocessors and Digital Signal Processors (DSPs), controllers such as microcontrollers, software running in a machine, programmable circuits such as Field Programmable Gate Arrays (FPGAs), Field- Programmable Analog Arrays (FPAAs), Programmable Logic Devices (PLDs), Application Specific Integrated Circuits (ASICs), any combination of one or more of these, and so on.
“a display” is recited with a high level of generality.  Paragraph [0078] teaches that in one or more example embodiments, aggregated measurements or a measurement trend, or both, can be presented to a user, patient, or a professional such as a doctor, physician assistant, nurse, technician, patient advocate, or other healthcare provider, and so on, for example on a display of the WVSM 150. In some examples, the aggregated measurements or measurement trend can be transmitted to a smartphone, tablet, computer, or similar computing device that is directly connected or wirelessly connected to the WVSM 150, or that is remotely connected the WVSM 150 via a network.
Furthermore, the “patient physiological sensors”, “memory”, “processor”, and “display”, along with their associated functions and components, do not add any meaningful limitation to the abstract idea when considered in combination because the “patient physiological sensors”, “memory”, “processor”, and “display” are recited at a high level of generality and their related functions and components are merely implementing the abstract idea on a computer.

	Step 2B
	The additional elements of claims 1, 8, and 18, when considered either individually or in an ordered combination, are not enough to qualify as significantly more than the abstract idea.  As discussed above with respect to the integration of the abstract idea into a practice application, the “patient physiological sensors”, “memory”, “processor”, and “display”, along with their associated functions and components, are recited at a high level of generality and simply amount to implementing the abstract idea on a computer.  The additional elements that were considered insignificant extra-solution activity have been re-analyzed and do not amount to anything more than what is well-understood, routine, and conventional.
“obtaining a group of measurements of a patient physiological parameter using a patient physiological sensor, wherein the measurement is obtained at a frequency based on a category of monitoring” is well-understood, routine and conventional, as it is discussed in paragraph [0069] that physiologic signals can be acquired at optimal times to maximize the accuracy of the recorded data and any physiologic signal can be categorized into at least one of several different acquisition frequency categories.
“aggregating the first measurement with the second measurement to obtain an aggregated trend for the patient physiological parameter wherein a first weight is applied to measurements obtained using the first category of measurement, and a second weight is applied to measurements obtained using the second category of measurement; and wherein the first group of measurements in the first weighted categorization and/or the second group of measurements in the second weighted categorization include a non-heart rate measurement” is well-understood, routine, and conventional, as it is discussed in paragraph [0074] that this can form an optimal, combined, or representative view of the physiologic signal.  It is also discussed in paragraph [0075] that an aggregated optimal heart rate trend 516 can be obtainedDocket No. C3603-USU3 22 by combining the measurements from the categories, optionally applying weighting and/or rules to the measurements. 
Additionally, “obtaining a group of measurements of a patient physiological parameter using a patient physiological sensor” is receiving and transmitting data, a well-understood, routine, and conventional computer activity.  [MPEP 2106.05(d)(II) Symantec]
“displaying the aggregated trend as a representation of the patient physiological parameter” is presenting data, a well-understood, routine, and conventional computer activity. [MPEP 2106.05(d)(II) OIP Techs]

The combination of additional elements adds nothing that is not already present when considered separately.  Therefore, claims 1, 8, and 18 recite an abstract idea without significantly more.
	Dependent claims
	Regarding claims 2, 10, and 11 the limitation “the categorization includes continuous monitoring and sedentary monitoring; and the processor is further configured to sense sedentary periods, and responsive thereto to store a measurement of a patient physiological signal that is categorized in the sedentary monitoring category” further limits the abstract idea.  A human can consider categorizations of continuous monitoring and sedentary monitoring, and store measurements; thus, this limitation also falls within the mental process grouping.
	Regarding claims 3, 12, and 13 the limitation “wherein a first categorization comprises continuous monitoring, a second categorization comprises sedentary monitoring, and a third categorization comprises manual spot measurements” further limits the abstract idea.  A human can consider categorizations of continuous monitoring, sedentary monitoring, and manual spot measurements; thus, this limitation also falls within the mental process grouping.
	Regarding claim 4, the limitation “wherein the processor is further configured to aggregate and process readings of an output from at least one of the plurality of patient physiological sensors taken according to two or more categories to generate an-aggregated result of the readings” further limits the abstract idea.  A human can aggregate and process readings of an output from at least one of the plurality of patient physiological sensors taken according to two or more categories to generate an-aggregated result of the readings; thus, this limitation also falls within the mental process grouping.
	Regarding claims 5, 16, and 17, the limitation “further comprising a wearable cardioverter defibrillator (WCD) comprising one or more of the patient physiological sensors to obtain one or more measurements from the patient in one or more categorizations, and to transmit the one or more measurements to the WVSM system” further limits the abstract idea.  The WCD would be considered extra-solution activity that does not amount to significantly more than the abstract idea, and a human could obtain one or more measurements from the patient in one or more categorizations, and to transmit the one or more measurements to the WVSM system; thus, this limitation also falls within the mental process grouping.
	Regarding claim 6, the limitation “further comprising a wearable cardioverter defibrillator (WCD), wherein the WVSM is configured to obtain one or more measurements from the patient in one or more categorizations, and to transmit the one or more measurements to the WCD, wherein the WCD is to make a determination of whether to apply a therapeutic shock to the patient based on a trend of the one or more measurements in the one or more categorizations” further limits the abstract idea.  The WCD would be considered extra-solution activity that does not amount to significantly more than the abstract idea, and a human could obtain one or more measurements, transmit the one or more measurements to the WCD, and make a determination of whether to apply a therapeutic shock to the patient based on a trend of the one or more measurements in the one or more categorizations; thus, this limitation also falls within the mental process grouping.  However, the Examiner notes that a positive recitation of the action of “applying a therapeutic shock” (instead of just making a determination of whether to apply a shock) based on a trend of the one or more measurements in the one or more categorizations would likely amount to significantly more than the abstract idea and overcome the 35 U.S.C 101 rejection.  
Regarding claims 7, 15, and 22, the limitation “wherein at least one of the plurality of patient sensors is located external to the support structure, and the processor is configured to receive at least one of the patient physiological signals from the external sensor” further limits the abstract idea.  The external sensor would be considered extra-solution activity that does not amount to significantly more than the abstract idea, and a human could receive at least one of the patient physiological signals from the external sensor; thus, this limitation also falls within the mental process grouping.
Regarding claim 9, the limitation “obtaining a third measurement of the patient physiological parameter using the patient physiological sensor at a third frequency based on a third category of monitoring, and aggregating the third measurement with the first measurement and the second measurement” further limits the abstract idea.  A human can obtain a third measurement of the patient physiological parameter using the patient physiological sensor at a third frequency based on a third category of monitoring, and aggregate the third measurement with the first measurement and the second measurement; thus, this limitation also falls within the mental process grouping.
Regarding claims 19-21, the limitations “wherein the support structure comprises a wrist band, a chest band, an arm band, a head band, a leg band, or an ankle band”, “wherein the support structure comprises a cuff”, and “wherein the support structure comprises a vest or a belt” further limits the abstract idea.  As indicated above, the support structure is considered insignificant extra-solution activity that does not amount to significantly more than the abstract idea; thus, this limitation also falls within the mental process grouping.

Examiner Note:
	As indicated above, the Examiner notes that a positive recitation of the action of “applying a therapeutic shock” (instead of just making a determination of whether to apply a shock) based on a trend of the one or more measurements in the one or more categorizations would likely amount to significantly more than the abstract idea and overcome the 35 U.S.C 101 rejection.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4, 7-13, 15, 18-19, and 22 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Capodilupo, et al. (U.S PGPub No. 2019/0110755).

Regarding claim 1, Capodilupo teaches a (Figure 1, element 100) wearable vital sign monitor (WVSM) system (paragraphs [0028] and [0036]) comprising: (Figure 1, elements 100 and 102; Figure 7, element 700) a support structure configured to be worn by a patient (paragraphs [0028] and [0036]); (Figure 2, element 202; Figure 7, element 704) a plurality of patient physiological sensors configured to be coupled to the patient when the patient is wearing the support structure (paragraphs [0035] – motion sensors, e.g., accelerometers and/or gyroscopes, to minimize or eliminate noise in the heart rate signal caused by motion or other artifacts, may be employed, [0038] – The wearable system may include a heart rate monitor and may include other sensors, [0040], [0045]-[0046], and [0130]), each patient physiological sensor configured to output a respective patient physiological signal (paragraphs [0045] and [0057]); (Figure 2, element 210) a memory (paragraph [0050]); and (Figure 2, elements 202, 208, 212; Figure 7, element 706) a processor communicatively coupled to the plurality of patient physiological sensors and configured to store, in the memory, measurements of patient physiological signals taken at selected times based on a categorization of the patient physiological signal (paragraphs [0045] – an accelerometer and/or gyroscope may be used to provide a measurement of activity that can be further used to filter a signal from the optical sensor for measuring heart rate and to provide a more accurate measurement of the heart rate.  Activity sensors can be used to classify or categorize activity, such as walking, running, performing another sport, standing, sitting, or lying down. , [0050], [0057], and [0133]); wherein the categorization defines the selected times to measure a corresponding patient physiological signal (paragraphs [0045], [0068]-[0069] – Duty cycles and sampling rates may be altered depending on activity levels, [0073], [0135]); wherein (Figure 1, element 106) the processor causes a representation of the patient physiological signals to be displayed (paragraph [0036]); wherein (Figure 8, elements 800 and 804) a first weight is applied to measurements obtained using a first categorization of measurement, and a second weight is applied to measurements obtained using a second categorization of measurement (paragraph [0140] – the number of predetermined measurement contexts may include one or more of active, sedentary, and sleeping, any of which may affect skin surface conditions, motion, and other factors influencing the selection of an estimator for heart rate or any other physiological signal; paragraph [0145] – each one of the plurality of probability estimators providing a likelihood that the corresponding heart rate estimator is accurately estimating the heart rate based on a physiological signal from the wearable physiological monitor; paragraph [0146] – this may be independently calculated for each estimator using any suitable scoring system or merit function, or this may be expressed as relative values where the sum of the likelihoods for all the estimators is 1.0 or 100 percent (e.g., weighted values); paragraph [0147]-[0148] – probability estimators may be varied or weighted in different ways); and wherein the first weighted categorization and/or the second weighted categorization include a non-heart rate measurement (paragraph [0136] – the method is described with respect to heart rate estimation techniques, but it should be appreciated that the method can be extended to the concurrent use of parameters estimation techniques for any of various different physiological parameters).
Therefore, claim 1 is unpatentable over Capodilupo, et al.

Regarding claim 2, Capodilupo teaches the WVSM system of claim 1 wherein: the categorization includes continuous monitoring and sedentary monitoring (paragraphs [0028], paragraphs [0068]-[0069] – The processing module may process the motion data to determine a motion status of the user which indicates the level of motion of the user, for example, no motion or rest, and sleep (e.g., sedentary). The patient physiological signal can be continuously monitored (continuous sampling and 100% duty cycle)); and the processor is further configured to sense sedentary periods (paragraph [0068] – The processing module may process the motion data to determine a motion status of the user which indicates the level of motion of the user, for example, no motion or rest, and sleep (e.g., sedentary); paragraph [0140] – the number of predetermined measurement contexts may include one or more of active, sedentary, and sleeping), and (Figure 2, element 210) responsive thereto to store a measurement of a patient physiological signal that is categorized in the sedentary monitoring category (paragraph [0050], [0166]).
Therefore, claim 2 is unpatentable over Capodilupo, et al.

Regarding claim 3, Capodilupo teaches the WVSM system of claim 1 wherein: wherein a first categorization comprises continuous monitoring (paragraphs [0028], paragraphs [0068]-[0069] – the patient physiological signal can be continuously monitored (continuous sampling and 100% duty cycle)), a second categorization comprises sedentary monitoring (paragraph [0068]-[0069] – The duty cycle may be lowered to minimize power consumption and the sampling rates may be adjusted, but monitoring of the patient physiological parameter will continue when the patient is in a sedentary state), and a third categorization comprises manual spot measurements (paragraph [0037] – The wearable system may include a button underneath the wearable system that may be pressed manually at the discretion of a user to begin storing information or otherwise to mark the start or end of an activity period such as sleep).  
Therefore, claim 3 is unpatentable over Capodilupo, et al.

Regarding claim 4, Capodilupo teaches the WVSM system of claim 1 wherein the processor is further configured to aggregate and process readings of an output from at least one of the plurality of patient physiological sensors taken according to two or more categories to generate an aggregated result of the readings (paragraph [0045], paragraphs [0068]-[0069] – The duty cycles and sampling rates are altered based on activity levels.  For example, Heart rate is continuously monitored to achieve an accurate heart rate value over different activity levels and duty cycles/frequencies by maintaining a certain error standard deviation).  
Therefore, claim 4 is unpatentable over Capodilupo, et al.

Regarding claim 7, Capodilupo teaches the WVSM system of claim 1, wherein at least one of the plurality of patient sensors is located external to the support structure (paragraph [0115]), and the processor is configured to receive at least one of the patient physiological parameters from the external sensor (paragraph [0115] – It will be understood that the device may also receive inputs from an external device such as a camera (for motion detection) or an infrared camera (for body temperature detection)).  
Therefore, claim 7 is unpatentable over Capodilupo, et al.

Regarding claim 8, Capodilupo teaches a (Figures 3-5 and 8-9) method of operating a wearable vital signs monitor (WVSM) (paragraph [0028]), comprising: (Figure 2, element 202) obtaining a first measurement of a patient physiological parameter using a patient physiological sensor (paragraphs [0035], [0068]-[0069]), wherein the first measurement is obtained at a first frequency based on a first category of monitoring (paragraphs [0068]-[0069]); obtaining a second measurement of the patient physiological parameter using the patient physiological sensor (paragraphs [0068]-[0069] – Duty cycles and sampling rates (frequencies) are altered based on activity levels), wherein the second measurement is obtained at a second frequency based on a second category of monitoring (paragraphs [0068]-[0069]); aggregating the first measurement with the second measurement to obtain an aggregated trend for the patient physiological parameter (paragraph [0045], paragraphs [0068]-[0069] – The duty cycles and sampling rates are altered based on activity levels.  Heart rate is continuously monitored to achieve an accurate heart rate value over different activity levels and duty cycles/frequencies by maintaining a certain error standard deviation); and (Figure 1, element 106) displaying the aggregated trend as a representation of the patient physiological parameter (paragraph [0036]); wherein (Figure 8, elements 800 and 804) a first weight is applied to measurements obtained using the first category of measurement, and a second weight is applied to measurements obtained using the second category of measurement (paragraph [0140] – the number of predetermined measurement contexts may include one or more of active, sedentary, and sleeping, any of which may affect skin surface conditions, motion, and other factors influencing the selection of an estimator for heart rate or any other physiological signal; paragraph [0145] – each one of the plurality of probability estimators providing a likelihood that the corresponding heart rate estimator is accurately estimating the heart rate based on a physiological signal from the wearable physiological monitor; paragraph [0146] – this may be independently calculated for each estimator using any suitable scoring system or merit function, or this may be expressed as relative values where the sum of the likelihoods for all the estimators is 1.0 or 100 percent (e.g., weighted values); paragraph [0147]-[0148] – probability estimators may be varied or weighted in different ways); and wherein the first group of measurements in the first weighted categorization and/or the second group of measurements in the second weighted categorization include a non-heart rate measurement (paragraph [0136] – the method is described with respect to heart rate estimation techniques, but it should be appreciated that the method can be extended to the concurrent use of parameters estimation techniques for any of various different physiological parameters).
Therefore, claim 8 is unpatentable over Capodilupo, et al.

Regarding claim 9, Capodilupo teaches the method of claim 8, further comprising: (Figure 2, element 202) obtaining a third measurement of the patient physiological parameter using the patient physiological sensor at a third frequency based on a third category of monitoring (paragraphs [0068]-[0069] – The processing module may process the motion data to determine a motion status of the user which indicates the level of motion of the user, for example, exercise, light motion (e.g., walking), no motion or rest, sleep, and the like.  The processing module may adjust the duty cycle of one or more light emitters and the corresponding sampling rate of the one or more light detectors based on the motion status.), and aggregating the third measurement with the first measurement and the second measurement (paragraph [0045], paragraphs [0068]-[0069] – The duty cycles and sampling rates are altered based on activity levels.  Heart rate is continuously monitored to achieve an accurate heart rate value over different activity levels and duty cycles/frequencies by maintaining a certain error standard deviation).  
Therefore, claim 9 is unpatentable over Capodilupo, et al.

Regarding claim 10, Capodilupo teaches the method of claim 8, wherein the first category of monitoring or the second category of monitoring comprises continuous monitoring of the patient physiological parameter (paragraphs [0028], paragraphs [0068]-[0069] – the patient physiological signal can be continuously monitored (continuous sampling and 100% duty cycle)).  
Therefore, claim 10 is unpatentable over Capodilupo, et al.

Regarding claim 11, Capodilupo teaches the method of claim 8, further comprising sensing when the patient is in a sedentary state (paragraph [0068] – The processing module may process the motion data to determine a motion status of the user which indicates the level of motion of the user, for example, no motion or rest, and sleep (e.g., sedentary), wherein the first category of monitoring or the second category of monitoring comprises automatic sedentary monitoring of the patient physiological parameter when the patient is in the sedentary state (paragraph [0068]-[0069] – The duty cycle may be lowered to minimize power consumption and the sampling rates may be adjusted, but monitoring of the patient physiological parameter will continue when the patient is in a sedentary state).  
Therefore, claim 11 is unpatentable over Capodilupo, et al.

Regarding claim 12, Capodilupo teaches the method of claim 8, wherein the first category of monitoring or the second category of monitoring comprises manual spot measurement (paragraph [0037] – The wearable system may include a button underneath the wearable system that may be pressed manually at the discretion of a user to begin storing information or otherwise to mark the start or end of an activity period such as sleep).  
Therefore, claim 12 is unpatentable over Capodilupo, et al.

Regarding claim 13, Capodilupo teaches the method of claim 9, wherein the third category of monitoring comprises continuous monitoring (paragraphs [0028], paragraphs [0068]-[0069] – the patient physiological signal can be continuously monitored (continuous sampling and 100% duty cycle)), automatic sedentary monitoring (paragraph [0068]-[0069] – The duty cycle may be lowered to minimize power consumption and the sampling rates may be adjusted, but monitoring of the patient physiological parameter will continue when the patient is in a sedentary state), or manual spot measurement (paragraph [0037] – The wearable system may include a button underneath the wearable system that may be pressed manually at the discretion of a user to begin storing information or otherwise to mark the start or end of an activity period such as sleep).  
Therefore, claim 13 is unpatentable over Capodilupo, et al.

Regarding claim 15, Capodilupo teaches the method of claim 8, wherein one of the first measurement or the second measurement is obtained from a device external to the WVSM (paragraph [0115] – It will be understood that the device may also receive inputs from an external device such as a camera (for motion detection) or an infrared camera (for body temperature detection)). 
Therefore, claim 15 is unpatentable over Capodilupo, et al.

Regarding claim 18, Capodilupo teaches a (Figure 1, element 100) wearable vital sign monitor (WVSM) (paragraphs [0028] and [0036]), comprising: (Figure 1, elements 100 and 102; Figure 7, element 700) a support structure to be worn by a patient (paragraphs [0028] and [0036]); (Figure 2, element 202; Figure 7, element 704) a patient physiological sensor configured to be coupled to a patient to monitor a patient physiological parameter when the patient is wearing the support structure (paragraphs [0035] – motion sensors, e.g., accelerometers and/or gyroscopes, to minimize or eliminate noise in the heart rate signal caused by motion or other artifacts, may be employed, [0038] – The wearable system may include a heart rate monitor and may include other sensors, [0040], [0045]-[0046], and [0130] – one or more sensors); (Figure 2, elements 202, 208, 212; Figure 7, element 706) a local processor coupled with the patient physiological sensor (paragraphs [0050], [0057], and [0133]); (Figure 2, element 210) a memory to store measurements of the patient physiological parameter (paragraph [0050]); (Figure 1, element 106) a display to display the patient physiological parameter (paragraph [0036]); wherein (Figure 2, element 202) the local processor is configured to: obtain a first measurement of the patient physiological parameter using the patient physiological sensor (paragraphs [0035], [0068]-[0069]), wherein the first measurement is obtained at a first frequency based on a first category of monitoring (paragraphs [0068]-[0069]); and obtain a second measurement of the patient physiological parameter using the patient physiological sensor (paragraphs [0068]-[0069] – Duty cycles and sampling rates (frequencies) are altered based on activity levels), wherein the second measurement is obtained at a second frequency based on a second category of monitoring (paragraphs [0068]-[0069]); and a remote processor to receive the first measurement and the second measurement from the local processor (paragraph [0200] – This includes realization in one or more microprocessors, microcontrollers, embedded microcontrollers, programmable digital signal processors or other programmable devices or processing circuitry, along with internal and/or external memory, [0204] – The method steps of the implementations described herein are intended to include any suitable method of causing such method steps to be performed.  So for example performing the step of X includes any suitable method for causing another party such as a remote user, a remote processing resource (e.g., a server or cloud computer) or a machine to perform the step of X) wherein the remote processor is configured to: aggregate the first measurement with the second measurement to obtain an aggregated trend for the patient physiological parameter (paragraph [0045], paragraphs [0068]-[0069] – The duty cycles and sampling rates are altered based on activity levels.  Heart rate is continuously monitored to achieve an accurate heart rate value over different activity levels and duty cycles/frequencies by maintaining a certain error standard deviation); (Figure 2, element 210) store the aggregated trend in the memory (paragraph [0050], [0166]); and (Figure 1, element 106) display the aggregated trend as an aggregated representation of the patient physiological parameter on the display (paragraphs [0029] and [0036]); wherein (Figure 8, elements 800 and 804) a first weight is applied to measurements obtained using a first categorization of measurement, and a second weight is applied to measurements obtained using a second categorization of measurement (paragraph [0140] – the number of predetermined measurement contexts may include one or more of active, sedentary, and sleeping, any of which may affect skin surface conditions, motion, and other factors influencing the selection of an estimator for heart rate or any other physiological signal; paragraph [0145] – each one of the plurality of probability estimators providing a likelihood that the corresponding heart rate estimator is accurately estimating the heart rate based on a physiological signal from the wearable physiological monitor; paragraph [0146] – this may be independently calculated for each estimator using any suitable scoring system or merit function, or this may be expressed as relative values where the sum of the likelihoods for all the estimators is 1.0 or 100 percent (e.g., weighted values); paragraph [0147]-[0148] – probability estimators may be varied or weighted in different ways); and wherein the first weighted categorization and/or the second weighted categorization include a non-heart rate measurement (paragraph [0136] – the method is described with respect to heart rate estimation techniques, but it should be appreciated that the method can be extended to the concurrent use of parameters estimation techniques for any of various different physiological parameters).
Therefore, claim 18 is unpatentable over Capodilupo, et al.

Regarding claim 19, Capodilupo teaches the WVSM system of claim 18, wherein the support structure comprises a wrist band, a chest band, an arm band, a head band, a leg band, or an ankle band (paragraph [0028] – The strap may be used to position the system on an appendage or extremity of a user, for example, wrist, ankle, and the like.).  
Therefore, claim 19 is unpatentable over Capodilupo, et al.

Regarding claim 22, Capodilupo teaches the WVSM system of claim 18, further comprising an additional patient physiological sensor located external to the support structure (paragraph [0115]), and the processor is configured to receive at least one of the measurements from the external additional patient physiological sensor (paragraph [0115] – It will be understood that the device may also receive inputs from an external device such as a camera (for motion detection) or an infrared camera (for body temperature detection)).
Therefore, claim 22 is unpatentable over Capodilupo, et al.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 5-6, 16-17, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Capodilupo, et al. (U.S PGPub No. 2019/0110755) in view of Volpe, et al. (U.S PGPub No. 2018/0242875).  The article “A Novel Approach to Predict Sudden Cardiac Death (SCD) Using Nonlinear and Time-Frequency Analyses from HRV Signals” by Ebrahimzadeh, et al. is relied upon as evidence (see attached).

Regarding claim 5, Capodilupo teaches the WVSM system of claim 1, as stated hereinabove.  Capodilupo does not teach the limitations of instant claim 5, that is wherein the WVSM system is further comprising a wearable cardioverter defibrillator (WCD) comprising one or more of the patient physiological sensors to obtain one or more measurements from the patient in one or more categorizations, and to transmit the one or more measurements to the WVSM system.  
Volpe teaches a system for configuring an ambulatory medical device that includes a medical device configured to monitor a patient for an occurrence of one or more cardiac events (abstract).  Volpe teaches that external defibrillators (such as manual defibrillators or automated external defibrillators (AEDs)) have significantly improved the ability to treat otherwise life-threatening conditions (paragraph [0004]).  Volpe teaches that an example ambulatory medical device can be a wearable medical device such as a wearable cardioverter defibrillator (WCD) (paragraph [0036]).  Volpe teaches (Figure 1, element 100) that during the time the medical device is worn by the patient, the wearable defibrillator can be configured to continuously or substantially continuously monitor the vital signs of the patient and, upon determination that treatment is required, can be configured to deliver one or more therapeutic electrical pulses to the patient (paragraph [0046]).  Volpe also teaches (Figure 1, element 114) that the medical device includes therapy electrodes that can be configured to include sensors configured to detect ECG signals as well as other physiological signals of the patient (paragraph [0051]).  Volpe also teaches that the wearable medical device can be capable of continuous use by the patient and can be configured to be worn by a patient as many as 24 hours a day (paragraph [0037]).  Volpe further teaches (Figure 1, elements 100, 120) that the medical device includes a signal processor configured to amplify, filter, and digitize cardiac signals prior to transmitting the cardiac signals to the medical device controller (paragraph [0051]).  
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Capodilupo’s physiological measurement device with the teachings of Volpe’s medical device for monitoring cardiac events.  Both Capodilupo and Volpe prioritize monitoring cardiac signals by implementing ECG sensors and considering heart rate metrics such as heart rate variability (HRV).  One of ordinary skill in the art would have recognized the possibility to implement a therapeutic component to Capodilupo’s device and methods as Capodilupo explains that the disclosure is for continuous health monitoring, along with fitness monitoring (see paragraph [0028] of Capodilupo).  Like Volpe, Capodilupo’s device is intended to be worn by the patient continuously throughout the day.  One of ordinary skill in the art would have recognized Capodilupo’s feature of measuring HRV and would have been curious about any next or therapeutic step that would be considered if the device picked up a concerning irregularity in a user’s HRV.  As evidenced by Ebrahimzadeh in “A Novel Approach to Predict Sudden Cardiac Death (SCD) Using Nonlinear and Time-Frequency Analyses from HRV Signals”, HRV signals have special features in the vicinity of the occurrence of SCD that have the ability to determine if a patient is prone to SCD (abstract).  One of ordinary skill in the art would have recognized the opportunity for Capodilupo’s device, which continuously monitors cardiac signals, to catch such special features of a patient’s HRV in order to prevent SCD or a cardiac arrest.  One of ordinary skill in the art would have wanted the device to have a therapeutic feature to be able to elicit a therapeutic response in case of a cardiac failure event.  One of ordinary skill in the art would have recognized the possibility that such a therapeutic feature could be in the form of a wearable cardiac defibrillator, such as the one disclosed in Volpe, and would have been motivated to implement the feature into Capodilupo’s device.  
Therefore, claim 5 is unpatentable over Capodilupo, et al. and Volpe, et al.

Regarding claim 6, Capodilupo teaches the WVSM system of claim 1, as stated hereinabove.  Capodilupo does not teach the limitations of instant claim 6, that is wherein the WVSM system is further comprising a wearable cardioverter defibrillator (WCD), wherein the WVSM is configured to obtain one or more measurements from the patient in one or more categorizations, and to transmit the one or more measurements to the WCD, wherein the WCD is to make a determination of whether to apply a therapeutic shock to the patient based on a trend of the one or more measurements in the one or more categorizations.  
Volpe teaches a system for configuring an ambulatory medical device that includes a medical device configured to monitor a patient for an occurrence of one or more cardiac events (abstract).  Volpe teaches that external defibrillators (such as manual defibrillators or automated external defibrillators (AEDs)) have significantly improved the ability to treat otherwise life-threatening conditions (paragraph [0004]).  Volpe teaches that an example ambulatory medical device can be a wearable medical device such as a wearable cardioverter defibrillator (WCD) (paragraph [0036]).  Volpe teaches (Figure 1, element 100) that during the time the medical device is worn by the patient, the wearable defibrillator can be configured to continuously or substantially continuously monitor the vital signs of the patient and, upon determination that treatment is required, can be configured to deliver one or more therapeutic electrical pulses to the patient (paragraph [0046]).  Volpe also teaches (Figure 1, element 114) that the medical device includes therapy electrodes that can be configured to include sensors configured to detect ECG signals as well as other physiological signals of the patient (paragraph [0051]).  Volpe also teaches that the wearable medical device can be capable of continuous use by the patient and can be configured to be worn by a patient as many as 24 hours a day (paragraph [0037]).  Volpe further teaches (Figure 1, elements 100, 120) that the medical device includes a signal processor configured to amplify, filter, and digitize cardiac signals prior to transmitting the cardiac signals to the medical device controller (paragraph [0051]).  Volpe further teaches (Figure 1, elements 100, 102, 112, and 120) that one or more of the therapy electrodes can be configured to deliver one or more therapeutic defibrillating shocks to the body of the patient when the medical device determines that such treatment is warranted based on the signals detected by the sensing electrodes and processed by the medical device controller (paragraph [0051]).  
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Capodilupo’s physiological measurement device with the teachings of Volpe’s medical device for monitoring cardiac events.  Both Capodilupo and Volpe prioritize monitoring cardiac signals by implementing ECG sensors and considering heart rate metrics such as heart rate variability (HRV).  One of ordinary skill in the art would have recognized the possibility to implement a therapeutic component to Capodilupo’s device and methods as Capodilupo explains that the disclosure is for continuous health monitoring, along with fitness monitoring (see paragraph [0028] of Capodilupo).  Like Volpe, Capodilupo’s device is intended to be worn by the patient continuously throughout the day.  One of ordinary skill in the art would have recognized Capodilupo’s feature of measuring HRV and would have been curious about any next or therapeutic step that would be considered if the device picked up a concerning irregularity in a user’s HRV.  As evidenced by Ebrahimzadeh in “A Novel Approach to Predict Sudden Cardiac Death (SCD) Using Nonlinear and Time-Frequency Analyses from HRV Signals”, HRV signals have special features in the vicinity of the occurrence of SCD that have the ability to determine if a patient is prone to SCD (abstract).  One of ordinary skill in the art would have recognized the opportunity for Capodilupo’s device, which continuously monitors cardiac signals, to catch such special features of a patient’s HRV in order to prevent SCD or a cardiac arrest.  One of ordinary skill in the art would have wanted the device to have a therapeutic feature to be able to elicit a therapeutic response in case of a cardiac failure event.  One of ordinary skill in the art would have recognized the possibility that such a therapeutic feature could be in the form of a wearable cardiac defibrillator, such as the one disclosed in Volpe, and would have been motivated to implement the feature into Capodilupo’s device.  
Therefore, claim 6 is unpatentable over Capodilupo, et al. and Volpe, et al.

Regarding claims 16 and 17, Capodilupo teaches the method of claim 8, as stated hereinabove.  Capodilupo does not teach the limitations of instant claim 16, that is wherein one of the first measurement or the second measurement is obtained from a patient physiological sensor of a wearable cardioverter defibrillator (WCD).  Capodilupo also does not teach the limitations of instant claim 17, that is wherein one of the first measurement or the second measurement is obtained with the patient physiological sensor of the WVSM and transmitted to a wearable cardioverter defibrillator (WCD).  
Volpe teaches a system for configuring an ambulatory medical device that includes a medical device configured to monitor a patient for an occurrence of one or more cardiac events (abstract).  Volpe teaches that external defibrillators (such as manual defibrillators or automated external defibrillators (AEDs)) have significantly improved the ability to treat otherwise life-threatening conditions (paragraph [0004]).  Volpe teaches that an example ambulatory medical device can be a wearable medical device such as a wearable cardioverter defibrillator (WCD) (paragraph [0036]).  Volpe teaches (Figure 1, element 100) that during the time the medical device is worn by the patient, the wearable defibrillator can be configured to continuously or substantially continuously monitor the vital signs of the patient and, upon determination that treatment is required, can be configured to deliver one or more therapeutic electrical pulses to the patient (paragraph [0046]).  Volpe also teaches (Figure 1, element 114) that the medical device includes therapy electrodes that can be configured to include sensors configured to detect ECG signals as well as other physiological signals of the patient (paragraph [0051]).  Volpe also teaches that the wearable medical device can be capable of continuous use by the patient and can be configured to be worn by a patient as many as 24 hours a day (paragraph [0037]).  Volpe further teaches (Figure 1, elements 100, 120) that the medical device includes a signal processor configured to amplify, filter, and digitize cardiac signals prior to transmitting the cardiac signals to the medical device controller (paragraph [0051]).  
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Capodilupo’s physiological measurement device with the teachings of Volpe’s medical device and methods for monitoring cardiac events.  Both Capodilupo and Volpe prioritize monitoring cardiac signals by implementing ECG sensors and considering heart rate metrics such as heart rate variability (HRV).  One of ordinary skill in the art would have recognized the possibility to implement a therapeutic component to Capodilupo’s device and methods as Capodilupo explains that the disclosure is for continuous health monitoring, along with fitness monitoring (see paragraph [0028] of Capodilupo).  Like Volpe, Capodilupo’s device is intended to be worn by the patient continuously throughout the day.  One of ordinary skill in the art would have recognized Capodilupo’s feature of measuring HRV and would have been curious about any next or therapeutic step that would be considered if the device picked up a concerning irregularity in a user’s HRV.  As evidenced by Ebrahimzadeh in “A Novel Approach to Predict Sudden Cardiac Death (SCD) Using Nonlinear and Time-Frequency Analyses from HRV Signals”, HRV signals have special features in the vicinity of the occurrence of SCD that have the ability to determine if a patient is prone to SCD (abstract).  One of ordinary skill in the art would have recognized the opportunity for Capodilupo’s device, which continuously monitors cardiac signals, to catch such special features of a patient’s HRV in order to prevent SCD or a cardiac arrest.  One of ordinary skill in the art would have wanted the device to have a therapeutic feature to be able to elicit a therapeutic response in case of a cardiac failure event.  One of ordinary skill in the art would have recognized the possibility that such a therapeutic feature could be in the form of a wearable cardiac defibrillator, such as the one disclosed in Volpe, and would have been motivated to implement the feature into Capodilupo’s device.  
Therefore, claims 16-17 are unpatentable over Capodilupo, et al. and Volpe, et al.

Regarding claim 21, Capodilupo teaches the WVSM system of claim 18, as stated hereinabove.  Capodilupo does not teach the limitation of instant claim 21, that is wherein the support structure comprises a vest or a belt.  
Volpe teaches a system for configuring an ambulatory medical device that includes a medical device configured to monitor a patient for an occurrence of one or more cardiac events (abstract).  Volpe teaches that an example ambulatory medical device can be a wearable medical device such as a wearable cardioverter defibrillator (WCD) (paragraph [0036]).  Volpe teaches (Figure 1, element 100) that during the time the medical device is worn by the patient, the wearable defibrillator can be configured to continuously or substantially continuously monitor the vital signs of the patient and, upon determination that treatment is required, can be configured to deliver one or more therapeutic electrical pulses to the patient (paragraph [0046]).  Volpe also teaches (Figure 1, element 114) that the medical device includes therapy electrodes that can be configured to include sensors configured to detect ECG signals as well as other physiological signals of the patient (paragraph [0051]).  Volpe also teaches that the wearable medical device can be capable of continuous use by the patient and can be configured to be worn by a patient as many as 24 hours a day (paragraph [0037]).  Volpe further teaches (Figure 1, elements 100, 120) that the medical device includes a signal processor configured to amplify, filter, and digitize cardiac signals prior to transmitting the cardiac signals to the medical device controller (paragraph [0051]).  Volpe also teaches that the medical device can be worn by the patient as the LifeVest (e.g., vest) (paragraph [0046]).  Volpe also teaches (Figure 1, elements 100 and 150) that the medical device can include a belt (paragraph [0047]).  
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Capodilupo’s physiological measurement device with the teachings of Volpe’s medical device and methods for monitoring cardiac events.  Both Capodilupo and Volpe prioritize monitoring cardiac signals by implementing ECG sensors and considering heart rate metrics such as heart rate variability (HRV).  One of ordinary skill in the art would have recognized the possibility to implement a therapeutic component to Capodilupo’s device and methods as Capodilupo explains that the disclosure is for continuous health monitoring, along with fitness monitoring (see paragraph [0028] of Capodilupo).  Like Volpe, Capodilupo’s device is intended to be worn by the patient continuously throughout the day.  One of ordinary skill in the art would recognize that Capodilupo’s disclosure intends on the device to be wearable so that it can accurately monitor vital signs.  One of ordinary skill in the art would find it obvious that the device could be in the form of a vest or a belt, which is wearable and also capable of measuring and monitoring vital signs in Volpe’s disclosure.  
Therefore, claim 21 are unpatentable over Capodilupo, et al. and Volpe, et al.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Capodilupo, et al. (U.S PGPub No. 2019/0110755).
Regarding claim 20, Capodilupo teaches the WVSM system of claim 18, as indicated hereinabove.  Capodilupo does not specifically teach the limitation of instant claim 20, that is wherein the support structure comprises a cuff.  However, Capodilupo does teach that an aspect of the disclosure is to provide a lightweight wearable system with a strap that collects various physiological data or signals from a wearer (paragraph [0028]).  Capodilupo also teaches that the strap may be used to position the system on an appendage or extremity of a user, for example, wrist, ankle, and the like (paragraph [0028]).  
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that a Capodilupo’s system could utilize a cuff as the lightweight wearable system that includes a strap over an appendage or extremity of a user.  One of ordinary skill in the art would expect the cuff to be placed on a user’s extremity, such as an arm.  
Therefore, claim 20 is unpatentable over Capodilupo, et al. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL TAYLOR HOLTZCLAW whose telephone number is (571)272-6626. The examiner can normally be reached Monday-Friday (7:30 a.m.-5:00 p.m. EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on (571) 270-3061. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/M.T.H./
M Taylor HoltzclawExaminer, Art Unit 3792                                                                                                                                                                                                        
/JOSEPH M DIETRICH/Primary Examiner, Art Unit 3792